Title: To George Washington from Major General Adam Stephen, 26 April 1777
From: Stephen, Adam
To: Washington, George



Sir,
Westfield [N.J.] 26th April 1777

I went along the Outposts towards Woodbridge, where the Enemy made their Appearance, & Advancd as far as Col. Hendericks Picket yesterday; Upon the Appearance of Some of our Troops they returnd peaceably.
Capt. Flahen of Col. Ogdens Regimt, was orderd on a patrol the night before last—He pickt up Some pensylvanians, & Voluntiers, it is Supposd to the Number 25, for I can get No Certain Acct from Col. Dehart or Othrwise—Made an imprudent Attempt it is Supposd, wt. more Courage than Conduct; & is lost, with all his party, killd or taken, or how he Managd utterly unknown—I have orderd that no project Shall be Undertaken without the Approbation of the Officer Comma[n]ding the Corps; & that the partisan shall not keep roads leading to the Enemys post—Nor patrols go Constantly the Same Way—There is a daily desertion on our Lines, by which means the Enemy have perfect Notice of our Manner; & our Officers do not attend to the Alteration Necessary, upon the Enemys Recevg fresh Intelligence[.] I imagine the troops, lying Aboard the Transports in N. River are to Cooperate wt. the Torey Regiments, & pursue the plan I formerly mentiond.
Last night I sent orders to Col. Mathews in Newerk to Watch & Send a Circumspect Officer wt. a Party towards Hackensack—to Strive to get Boats enough at Newerk to Carry over 600 men; which would put it in our power to spoil their project of making a diversion wt. the tory Regt.
I intend to return to Chatham, by Spank & Quibel town & am with Respect, Sr your most Obt hue Sr.

Adam Stephen

